PER CURIAM.
A declinatory exception of citation was initially sustained, but this ruling was vacated and the exception was effectively overruled by a signed judgment after a new trial was granted. The exceptor attempted this appeal.
Appellant made no response to appellee’s motion to dismiss the appeal or to our notice to appellant that the judgment complained of, overruling a declinatory exception of citation, is an interlocutory judg*700ment which is not appealable. CCP 925, 2083. See Fontenot v. O’Brien, 302 So.2d 399 (La.App. 1st Cir. 1974).
At appellant’s cost, the .appeal is dismissed.